Title: Presidential Proclamation, 30 December 1816
From: Madison, James
To: 



30 December 1816

JAMES MADISON, President of the United States of America,
To all who shall see these presents, greeting:
Whereas articles of a treaty were made and concluded between the United States of America, and the Cherokee nation of Indians, on the fourth day of October, in the year one thousand eight hundred and sixteen, at Turkey Town, by Commissioners on the part of the said States, and the said Nation of Indians, Council assembled, which treaty is in the words following, to wit:
To perpetuate Peace and friendship between the United States and Cherokee tribe or nation of Indians, and to remove all future causes of dissention which may arise from indefinite territorial boundaries: The President of the United States of America, by Major General Andrew Jackson, General David Meriwether, and Jesse Franklin, Esq. Commissioners plenipotentiary on the one part, and the Cherokee Delegates on the other, covenant and agree to the following articles and conditions; which, when approved by the Cherokee nation, and constitutionally ratified by the government of the United States, shall be binding on all parties.
Art. 1.  Peace and friendship are hereby firmly established between the United States and Cherokee nation or tribe of Indians.
Art. 2.  The Cherokee nation acknowledge the following as their western boundary: south of the Tennessee river, commencing at Camp Coffee, on the south side of the Tennessee river, which is opposite to the Chickasaw Island, running from thence a due south course to the top of the dividing ridge between the waters of Tennessee and Tombigbee rivers, thence eastwardly along said ridge, leaving the head waters of the Black Warrior to the right hand, until opposed by the west branch of Will’s Creek, down the east bank of said Creek to the Coosa river, and down said river.
Art. 3.  The Cherokee nation relinquish to the United States all claim, and cede all title to lands lying south and west of the line, as described in the 2d article; and, in consideration of said relinquishment and cession, the Commissioners agree to allow the Cherokee nation an annuity of six thousand dollars, to continue for ten successive years, and five thousand dollars, to be paid in sixty days after the ratification of the treaty, as a compensation for any improvements which the said nation may have had on the lands surrendered.
Art. 4.  The two contracting parties covenant and agree, that the line, as described in the 2d article, shall be ascertained and marked by Commissioners to be appointed by the President of the United States; that the marks shall be bold; trees to be blazed on both sides of the line, and the fore and aft trees to be marked with the letters U. S.  That the Commissioners shall be accompanied by two persons, to be appointed by the Cherokee nation, and that said nation shall have due and seasonable notice when said operation is to be commenced.
Art. 5.  It is stipulated that the Cherokee nation will meet General Andrew Jackson, General David Meriwether, and Jesse Franklin, Esq. in council, at Turkey’s Town, Coosa river, on the 28th of September (instant) there and then to express their approbation, or not, of the articles of this treaty; and if they do not assemble at the time and place specified, it is understood that the said Commissioners may report the same as a tacit ratification, on the part of the Cherokee nation, of this treaty.
In testimony whereof, the said Commissioners and undersigned Chiefs and Delegates of the Cherokee nation, have hereunto set their hands and seals  Done at the Chickasaw Council House, this fourteenth day of September, in the year of our Lord one thousand eight hundred and sixteen.
Andrew Jacksonl. s.D. Meriwetherl. s.J. Franklinl. s.Toochalarl. s.Oohulookeel. s.Wososeyl. s.Gousal. s.Spring Frogl. s.Oowatatal. s.John Beugel. s.John Bawldridgel. s.Sallocookee Fieldsl. s.George Guessl. s.Barkl. s.Campbelll. s.Spiritl. s.Young Wolfl. s.Oolitiskeel. s.
Witness,
James Gadsden, Secretary to the Commission.
Arthur P. Hayne, Inspector General, Division of the South.
James C. Bronaugh, Hospital Surgeon U. S. army.
John Gordon.
John Rhea.
Thomas Wilson,}Interpreters for the Cherokees.A. M’Coy,Ratified at Turkey Town, by the whole Cherokee nation, in Council assembled. In testimony whereof, the subscribing Commissioners of the United States, and the undersigned Chiefs and Warriors of the Cherokee nation, have hereunto set their hands and seals, this fourth day of October, in the year of our Lord one thousand eight hundred and sixteen.
Andrew Jacksonl. s.D. Meriwetherl. s.Path Killer, his x markl. s.The Glass, his x markl. s.Sour mush, his x markl. s.Chulioa, his x markl. s.Dick Justice, his x markl. s.Richard Brown, his x markl. s.Bark, his x markl. s.The Boot, his x markl. s.Chickasawha, his markl. s.
Witness,
James Gadsden, Secretary.
Return J. Meigs.
Richard Taylor,}Interpreters.A. M’Coy,Now, therefore, be it known, that I, James Madison, President of the United States of America, having seen and considered the said articles, have, by and with the advice and consent of the Senate, accepted ratified, and confirmed, the same, and every clause and article thereof.
l. s.In testimony whereof, I have caused the seal of the United States to be hereunto affixed, and have signed the same with my hand.  Done at the city of Washington, this 30th day of Dec’r. A. D. 1816, and of the Independence of the United States the forty first.
JAMES MADISON.



By the President:
James Monroe, Secretary of State.
